 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLEN HAMMLER,                                      Case No.: 18cv259-CAB-MDD
12                                      Plaintiff,
                                                         ORDER ADOPTING REPORT AND
13   v.                                                  RECOMMENDATION [Doc. No. 21]
                                                         AND GRANTING IN PART
14   J. HERNANDEZ, et al.,
                                                         MOTION TO DISMISS [Doc. No.
15                                   Defendant.          15]
16
17         Plaintiff Allen Hammler (“Plaintiff”), a state prisoner proceeding pro se and in
18   forma pauperis, filed his complaint on February 2, 2018, pursuant to 42 U.S.C. §1983,
19   claiming that two individuals retaliated against him in violation of the First Amendment
20   and failed to protect him in violation of the Eighth Amendment. [Doc. No. 1 at 3-25.]
21   On August 9, 2018, Defendants moved to dismiss the failure to protect claim and all
22   claims against both defendants in their official capacities. [Doc. No. 15-1 at 5-7.] On
23   August 27, 2018, Plaintiff filed an opposition to the motion to dismiss. [Doc. No. 18.]
24   On September 10, 2018, Defendants filed a reply. [Doc. No. 19.]
25         On December 11, 2018, Magistrate Judge Mitchell D. Dembin issued a Report and
26   Recommendation (“Report”) to grant (in part) the motion to dismiss. [Doc. No. 21.] On
27   December 20, 2018, Plaintiff filed objections to the Report. On January 2, 2019,
28   Defendants filed a reply to Plaintiff’s objections. [Doc. No. 23.] Having reviewed the

                                                     1
                                                                                18cv259-CAB-MDD
 1   matter de novo and for the reasons that follow, the Report is ADOPTED and the motion
 2   to dismiss is GRANTED IN PART as set forth below.
 3                     REVIEW OF REPORT AND RECOMMENDATION
 4         The duties of the district court in connection with a report and recommendation of
 5   a magistrate judge are set forth in Federal Rules of Civil Procedure 72(b) and 28 U.S.C. §
 6   636(b). The district judge must “make a de novo determination of those portions of the
 7   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
 8   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §
 9   636(b). The district court need not review de novo those portions of a report and
10   recommendation to which neither party objects. See Wang v. Masaitis, 416 F.3d 992,
11   1000 n. 13 (9th Cir. 2005); U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003)
12   (en banc).
13                                          DISCUSSION
14         A. Eleventh Amendment Immunity.
15         Defendants are sued in both their individual and official capacities. [Doc. No. 1 at
16   2.] In response to Defendants’ motion to dismiss, Plaintiff withdrew the claims filed
17   against Defendants in their official capacities. [Doc. No. 18 at 2.] Accordingly, the
18   Report with regard to this issue is ADOPTED, and the motion to dismiss all Defendants
19   in their official capacities for violation of section 1983 is GRANTED WITHOUT
20   LEAVE TO AMEND.
21         B. Failure to Protect Claim.
22         Magistrate Judge Dembin ruled that Plaintiff’s failure to protect claim cannot
23   survive because he fails to allege any physical injury as required by 42 U.S.C. §1997e(e).
24   [Doc. No. 21.] In his objections, Plaintiff argues that he did not intend to bring a failure-
25   to-protect claim, and instead intended to allege “a ‘infliction of torture and terror’ claim
26   under [a] theory of ‘cruel and unusual punishment.’” [Doc. No. 22 at 1.] However, this
27   Court has already determined in the screening process under 28 U.S.C. §1915A that the
28   only cognizable claims are retaliation and Eighth Amendment failure-to-protect claims.

                                                   2
                                                                                   18cv259-CAB-MDD
 1   [Doc. No. 5 at 8.] And while the Court found the claims cognizable, they are subject to
 2   further analysis under a Rule 12(b)(6) motion. See Teahan v. Wilhelm, 481 F.Supp.2d
 3   1115, 1119 (S.D. Cal. 2007). As Magistrate Judge Dembin correctly noted, Plaintiff has
 4   failed to allege a physical injury and, therefore, fails to state an Eighth Amendment
 5   failure-to-protect claim. Accordingly, the Report with regard to this issue is ADOPTED,
 6   and the motion to dismiss the failure-to-protect claim is GRANTED WITH LEAVE TO
 7   AMEND.
 8         C. Qualified Immunity.
 9         Magistrate Judge Dembin did not reach the issue of qualified immunity. This
10   Court also declines to reach the issue of qualified immunity at this time. Accordingly,
11   the motion to dismiss on the basis of qualified immunity is DENIED WITHOUT
12   PREJUDICE.
13                                        CONCLUSION
14         For the reasons set forth above, the Court HEREBY ADOPTS the Report in its
15   entirety and FURTHER ORDERS:
16         1. Defendants’ motion to dismiss Plaintiff’s claims against Defendants in their
17            official capacities is GRANTED WITHOUT LEAVE TO AMEND;
18         2. Defendants’ motion to dismiss Plaintiff’s failure-to-protect claim is
19            GRANTED WITH LEAVE TO AMEND;
20         3. Defendants’ motion to dismiss on the basis of qualified immunity is DENIED
21            WITHOUT PREJUDICE;
22         4. Should Plaintiff choose to amend the failure-to-protect claim, then Plaintiff
23            shall file a First Amended Complaint (FAC) no later than February 8, 2019.
24            Plaintiff is cautioned that he must include all of his claims (including the
25            retaliation claim which was not challenged in the motion to dismiss) in the
26            FAC, so that there is one operative complaint. If Plaintiff files a FAC, the
27            pleading must be complete in itself and may not incorporate by reference any
28

                                                  3
                                                                                 18cv259-CAB-MDD
 1           prior pleading. Any defendant not named, and all claims not re-alleged, will be
 2           deemed waived.
 3        5. If Plaintiff does not wish to amend the failure-to protect claim, then Plaintiff
 4           shall file a Notice of Intent to Proceed with the original complaint (as modified
 5           by this Order) no later than February 8, 2019. Upon receipt of such notice, the
 6           defendants shall respond to the original complaint (as modified by this Order)
 7           within the time limits set forth in Rule 12(a)(1)(A)(i).
 8        IT IS SO ORDERED.
 9   Dated: January 9, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                 18cv259-CAB-MDD
